Main, J.
(dissenting). The majority concedes that, as a matter of law, the defendant Flack, as the elected County Treasurer of Greene County, was a public officer and, therefore, not an employee of the county. However, it concludes that the Legislature, by its amendment of group 16 of subdivision 1 of section 3 of the Workers’ Compensation Law (L 1965, ch 5o7), which merely enlarges the class for which municipalities/or their subdivisions may elect to provide coverage, automatically makes those to whom coverage is extended employees of the county and thereby subject to the provisions of subdivision 6 of section 29 of the Workers’ Compensation Law. In my view, the sole purpose of the amendment was to provide municipalities with the election of extending coverage to previously uncovered personnel who were engaged in government service but were not employees. It does not provide nor was it intended to deprive a third party, who had no part in the election to extend coverage, of a viable cause of action for personal injury by placing those to whom coverage was extended within the citadel of exclusivity. The order should be reversed.
Sweeney, J. P., Kane and Staley, Jr., JJ., concur with Herlihy, J.; Main, J., dissents and votes to reverse in a separate opinion.
Order affirmed, without costs.